Title: To George Washington from John Hancock, 5 November 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Novr 5th 1776.

The Congress, apprehensive that Commissioners from some of the States for the Purpose of appointing Officers in the Army under the new Establishment, may not have arrived at the Camp, and at the same

Time fully and deeply impressed with the Necessity of recruiting the Army to its full Complement, have passed the enclosed Resolves, authorizing you to grant Warrants to such Officers as you shall think proper, provided there are no Commissioners from the State to which such Officers belong.
As it is of the greatest Consequence that the Militia now in Service should not leave the Camp at this Crisis, it is the Desire of Congress that you will take such Steps as you shall judge best for attaining this End; and that in particular, you should for that Purpose, write to such of the States as have any Militia in the Government of New York requesting their Assistance in the Business.
The Commissions, for such Officers as you shall please to appoint by Warrant, in Consequence of the enclosed Resolves, shall be forwarded as soon as possible.
The Resolves herewith transmitted, I am to inform you, do not extend to the Maryland Troops, as the Commissioners from that State, are on their Way to Head Quarters to appoint Officers agreeably to the former Resolves of Congress. You will therefore be pleased to suspend any Appointment of Officers for that State, until you shall hear further from Congress, or until the Arrival of those Gentlemen shall make it unnecessary.
The enclosed Commission of Brigadier General you will please to have delivered to Genl Smallwood. With every Sentiment of Esteem & Respect I am Sir your very hble Set

John Hancock Presidt


I send some Commissions, & shall send others immediately. Mr Harrisons Letters to 3d Inst. are come to hand.

